DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robbins (4816316) in view of either Murray (5094905) or Allen et al (3801421).
           Robbins teaches an extruded polymeric article/pad/substrate comprising a first plurality of at least four intersecting ridges 20 extending perpendicularly from a first side 
            Murray teaches that mats can be made of recycled tires. See the Abstract and figure 1. Allen et al also teaches that a mat can be made of recycled tire rubber particles which will provide a mat with a flexible, elastomeric, energy absorbing, insulating and compressible properties. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Robbins to form the article of recycled tires, as is taught to be known by both Murray and Allen et al, in order be more environment friendly by using recycled materials and supply the mat with flexible, elastomeric, energy absorbing, insulating and compressible properties. With regards to claims 2 and 3, see figures 2, 4 and 5. With regards to claims 4, 5 and 9, refer to the sections above which teach the product is flexible. With regards to claims 6 and 7, see column 1, lines 56-58 and column 4, lines 1-35. 
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (3026224) in view of either Murray (5094905) or Allen et al (3801421).
            Rogers teaches a polymeric article/pad/substrate comprising a first plurality of at least four intersecting ridges 15 extending perpendicularly from a first side 1 and second side 2 (figures 1 and 2, along with column 1, lines 59-63) of the substrate. Refer to figures 
            Murray teaches that mats can be made of recycled tires. See the Abstract and figure 1. Allen et al also teaches that a mat can be made of recycled tire rubber particles which will provide a mat with a flexible, elastomeric, energy absorbing, insulating and compressible properties. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Rogers to form the article of recycled tires, as is taught to be known by both Murray and Allen et al, in order be more environment friendly by using recycled materials and supply the mat with flexible, elastomeric, energy absorbing, insulating and compressible properties. With regards to claims 2 and 3, see figures 1-3. With regards to claims 4, 5 and 9, since the mat is formed of rubber and is vibration absorbing, it compliant and/or flexible. With regards to claims 6 and 7, it would be obvious to form the mat of polyolefins since this would merely involve substituting one known material/polymer for another. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant does argue that Robbins would not be combinable with the secondary references since it teaches flexible covering and/or tarpaulin. However, the applicant also forms a flexible product that can be rolled (instant claim 9). The applicant also argues that Rogers fails to ribbing on both sides of the mat, however, figures 1 and 2, along with the section referred to above teach them on both sides 1 and 2 of the mat. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        01/12/2022